Exhibit 10.1

LOGO [g14942g16q01.jpg]

December 16, 2009

John J. Giamatteo

1730 Evergreen Place

Seattle, WA 98121

Offer of Employment by Solera Inc.

Dear John,

I am pleased to confirm our offer of employment to you as Chief Operating
Officer. In this position, you will report directly to me, the Chief Executive
Officer of Solera, and will be based in Solera’s corporate headquarters in San
Diego, California.

The terms of this offer and the benefits currently provided by Solera are as
follows:

1. Compensation

A. Salary Your starting salary will be $460,000 per year, paid in 26 bi-weekly
pay periods. Your start date is on or before March 1, 2010.

B. Bonus

i. You will be eligible to participate in the Solera Annual Business Incentive
Plan. Your target will be 85% of your annual base salary, with a maximum payout
of 225% of target for the successful completion of key financial and personal
objectives. These objectives will be defined within the first 45 days of
employment. Your incentive for FY10 will be pro-rated for the last four months
of the fiscal year with a maximum payout of 225% of target.

ii. You will have the opportunity to earn an additional bonus of $250,000 at the
end of this fiscal year. As discussed, this will be a discretionary bonus to
ensure you have no shortfalls from your previous bonus plan. In the event you
leave Solera within 18 months, you will reimburse the company on a pro-rated
basis.

C. Equity Awards

i. Initial Award Following your execution of this employment offer letter, and
subject to approval by the Committee, (1) you will be issued restricted stock
units (“RSUs”) entitling you to receive an aggregate value of $675,600 of Solera
Common Stock pursuant to the 2008 Omnibus Incentive Plan and (2) you will be
issued stock options (“Options”) exercisable for a value of $647,000 of Solera
Common Stock pursuant to the 2008 Omnibus Incentive Plan.

ii. Special CEO Grant In addition, you will be eligible to receive a special CEO
grant of US $ 1,350,000 (75% in Options and 25% in RSU’s according to the 2008
Omnibus Incentive Plan upon successful completion of six (6) months of
employment.)

Assuming a March 1, 2010 employment start date, the RSUs and the Options shall
vest as to 25% of the shares subject thereto on March 31, 2011, and as to an
additional 6.25% of the shares subject thereto each
June 30, September 30, December 31, and March 31 thereafter, in each case
subject to your continued services to Solera or the Solera Group and the
definitive agreements entered by Solera and you establishing the RSUs and the
Options.



--------------------------------------------------------------------------------

2. Benefits. You will be eligible to participate in Solera’s healthcare
benefits, life insurance, 401(k) plan and other benefits programs, subject to
the terms of the plans. Your benefits will be effective the first day of the
month following your employment commencement date. You will be entitled to a
minimum of three weeks of vacation during the calendar year. The amount of
vacation time during your first year is prorated based on the number of full
months of employment completed during that year. As part of your benefits,
Solera will include an executive relocation package, including a temporary
living allowance (see policy attached). As part of your benefits, Solera will
include an executive relocation package, including a temporary living allowance
(see policy attached). In addition, you will be eligible to receive a
Solera-assigned vehicle (the “Vehicle”), and a monthly Vehicle fuel allowance in
an amount equal to the difference between the monthly lease payment for the
Vehicle and $1,000. You will be responsible for all applicable taxes, license
and registration fees associated with the Vehicle and Vehicle allowance.

Please note that Solera reserves the right to amend its’ benefit plans as
appropriate and without prior notice. 

3. Confidentiality. As an employee of Solera, you will have access to certain
confidential and proprietary information of the Solera Group. You may, during
the course of your employment, develop certain information or inventions. All
such information or inventions will be the property of the Solera Group. You
will need to sign Solera’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment.

We wish to impress upon you that we neither encourage, nor tolerate you bringing
and/or using any confidential or proprietary material obtained in the course of
your employment prior to your employment with Solera. In addition, we encourage
you to respect and to not violate any other obligations you may have to any
former employer.

4. Non-Competition.

During the period that you render services to Solera, you agree to not engage in
any employment, business or activity that is in any way competitive with the
business or proposed business of the Solera Group. You will disclose to the
Solera in writing any other gainful employment, business or activity that you
are currently associated with or participate in that competes with the Solera
Group. You will not assist any other person or organization in competing with
the Solera Group or in preparing to engage in competition with the business or
proposed business of the Solera Group.

5. No Prior Restrictions. You represent that (i) your signing of this offer
letter, Solera’s Employee Invention Assignment and Confidentiality Agreement,
and any other documents concerning your employment with Solera, and (ii) your
commencement of employment with Solera, will not violate any agreement currently
in place between you and current or past employers. 

6. At Will Employment. While we look forward to a long and mutually profitable
relationship, should you decide to accept our offer, you will be an at will
employee of Solera, which means the employment relationship can be terminated by
either of us for any reason, at any time, with or without notice and with or
without cause. Any statements or representations to the contrary (and any
contradictory statements in this letter) are not effective. This offer is
conditioned upon the successful completion of the reference and background
checks and drug testing described in Section 10 below, and can be revoked if the
checks and testing are not successful.

7. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

8. Termination Without Cause. If your employment with Solera is terminated
without Cause (as defined below), Solera will pay you ratably in equal monthly
installments over 12 months (i) an aggregate dollar amount equal to 0.5 times
your annual base salary in effect immediately prior to your termination of
employment if your termination occurs on or prior to the six-month anniversary
of your employment start date, (ii) an aggregate dollar amount equal to 0.75
times your annual base salary in effect immediately prior to your termination of
employment if your termination occurs after the six-month anniversary of your
employment start date and on or prior to the nine-month anniversary of your
employment start date, or (iii) an aggregate dollar amount equal to 1.0 times
your annual base salary in effect immediately prior to your termination of
employment if your termination occurs after the nine-month anniversary of your
employment start date (the “Severance Payment”). Solera’s obligation to make the
Severance Payment is conditioned upon your execution and delivery to Solera of a
release of claims in a form reasonably acceptable to Solera (a “Release”) and
such Release becoming effective in accordance with its terms. Solera will
commence payment (or reimbursement, to the extent required by Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) of the Severance
Payment sixty (60) days following the termination of your employment, provided
that prior to such date, the Release has become effective in accordance with its
terms. The first payment will include a catch-up payment covering the amount
that would have otherwise been paid during the period between your termination
of employment and the first payment date but for the application of the
preceding sentence, and the balance of the installments will be payable in
accordance with the schedule set forth in the first sentence of this
Section 1.C.



--------------------------------------------------------------------------------

For purposes of this offer of employment, “Cause” means (i) the commission of a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to Solera, the Solera
Group or any of their customers or suppliers, (ii) substantial and repeated
failure to perform duties of the office held by you as reasonably directed by
the Chief Executive Officer of Solera, (iii) gross negligence or willful
misconduct with respect to Solera or the Solera Group, (iv) conduct tending to
bring Solera or the Solera Group into public disgrace or disrepute, or (v) any
breach by you of the “Employee Invention Assignment and Confidentiality
Agreement” between you and Solera as described in Section 3 below.

9. Arbitration. You and Solera agree that any controversy or claim arising out
of or relating to this offer of employment, or the breach hereof, shall be
submitted to the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the “Rules”). All arbitration proceedings
shall be conducted in San Diego County, California. The parties are entitled to
representation by an attorney or other representative of their choosing. Solera
shall bear the costs of the arbitration filing and hearing fees and the cost of
the arbitrator.

Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between you and the Solera relating to this offer
of employment, the employment relationship between you and Solera and any
disputes upon termination of employment, other than claims for workers’
compensation, unemployment insurance benefits, or breach of any employee
innovations and proprietary rights agreements (including the “Employee Invention
Assignment and Confidentiality Agreement” described in Section 3 above) between
you and Solera. Accordingly, except as provided for by the Rules or as provided
in the prior sentence, neither you nor Solera will be permitted to pursue court
action regarding claims that are subject to arbitration. In addition to the
right under the Rules to petition the court for provisional relief, you agree
that any party may also petition the court for injunctive relief where either
party alleges or claims a violation of this offer of employment, in particular
with respect to any violation of the provisions of the “Employee Invention
Assignment and Confidentiality Agreement” described in Section 3 above. Either
party may exercise the right to arbitrate by providing the other party with
written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims.

In the event of any claim, demand or suit arising out of or with respect to this
offer of employment, the prevailing party shall be entitled to reasonable costs
and attorneys’ fees, including any such costs and fees upon appeal.

10. Modifications. Solera reserves the right to change or otherwise modify, in
its sole discretion, any of the terms of employment set forth herein at any time
in the future.

11. Background Check & Drug Test. This offer is contingent upon a successful
pre-employment verification of criminal, education, and employment background,
and a successful urinalysis drug test. Please note the attached forms for drug
testing must be filled out and brought with you to the drug testing facility.
These results are confidential and, with certain exceptions, shall be used
solely for the purpose of determining your eligibility for employment at Solera.
You will be required to establish your identity at the time of the test,
preferably by photographs identification. Listed below is the name and location
of the drug testing facility. LabCorp only accepts walk-ins so no appointment is
needed. 

Location: LabCorp

19951 MARINER AVE STE 175

TORRANCE, CA 90503

Phone: 310-371-4169

Drug tests must be administered within 3 days of the acceptance of this offer.
Failure to take this test within three calendar days of your employment offer
may result in Solera rescinding this conditional offer of employment to you.
This offer can be rescinded based upon data received in the verification.



--------------------------------------------------------------------------------

12. Six Month Holdback. To the extent (i) any payments to which you become
entitled under this offer letter, or any agreement or plan referenced herein, in
connection with your separation of service from Solera constitute deferred
compensation subject to Section 409A of the Code and (ii) you are deemed by
Solera at the time of such separation of service to be a “specified” employee
under Section 409A of the Code, as determined by Solera, by which determination
you agree that you are bound, then such payment or payment shall not be made or
commence until the earliest of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is
defined below); (ii) the date you become “disabled” (as defined in Section 409A
of the Code); or (iii) the date of your death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you, including (without
limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
you or your beneficiary in one lump sum. With respect to any determination that
the benefits provided for in this offer letter are subject to Section 409A, then
each payment is a separate payment and, to the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. For purposes of this offer letter, separation or termination of
your employment with, or resignation from, Solera shall mean “separation from
service” within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the regulations promulgated under the Code or any successor regulations. In
any event, Solera makes no representations or warranty and shall have no
liability to you or any other person if any provisions of or payments under this
offer letter are determined to constitute deferred compensation subject to Code
Section 409A but not to satisfy the conditions of that section.

13. Withholding. All sums payable to you hereunder shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable law.

14. Governing Law. This offer letter and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

15. Acceptance. Your anticipated start date is on or before April 12, 2010. I
would appreciate your prompt favorable reply by signing this letter in the space
indicated and returning it to us at our confidential fax +1
(858) 946-1075. Should you have any questions, please feel free to contact Nikka
Blunt directly at +1 (858) 724-1611.

We look forward to the opportunity to welcome you to Solera

 

Sincerely,

/s/ Tony Aquila

Tony Aquila Chief Executive Officer

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above.

 

/s/ John Giamatteo

  

January 13, 2010

   John Giamatteo    Date Signed   

 

April 12, 2010

  Start Date  

Solera Companies

Audatex | ABZ | HPI | Hollander | Informex | Sidexa



--------------------------------------------------------------------------------

LOGO [g14942g16q01.jpg]

January 5, 2010

John J. Giamatteo

1730 Evergreen Place

Seattle, WA 98121

Dear John,

Pursuant to our telephone conversation Solera, Inc. would like to modify the
original offer letter, dated December 16th, 2009, as follows:

On-Hire Equity Grant - Add US $ 487,000 to the on-hire RSU value of US $ 675,000
for a total RSU Grant upon hire of US $1,162,000. This plus the CEO Grant (US $
338,000 in Value) in six months will total US $ 1.5 MM in RSUs.

The Stock Option portion of the on-hire grant will remain the same at US $
647,000 in Value.

Total On-Hire Grant Value US $ 1,809,000.

Your CEO grant will be issued as per the offer letter.

Relocation - We reconfirm our offer of a relocation bonus of US $ 150,000 and an
additional bonus of US $ 100,000 to true up the relocation expenses you might
incur. We reserve the right to approve a purchase option if it is in the best
interest of the company to manage the cost of your relocation more effectively.
In this case, the relocation bonus may have to be true up in favor of the
company.

Cash Bonus FY 2010 - we agree that your Solera FY 10 ABIP will be pro-rated at
50 % of target. In addition, you must provide supporting documentation for the
pay up of your second half calendar 2009 Bonus from RealNetworks. In case this
bonus is paid fully or in part, Solera will reduce the make whole payout
accordingly. We both understand that if the bonus is paid in full Solera will
not pay out any make whole amount to you.

Severance - We agree that in a case of termination without cost your severance
will be 12 month base salary. In this case, the CEO will have the final decision
on waving any claw back compensation elements remaining.

If you are in agreement to these changes, please sign below and fax this letter
back to me at 925-265-9043.

We look forward to you joining our team.

 

Sincerely,

/s/ Abilio Gonzalez

Abilio Gonzalez SVP Global Human Resources

I accept the above changes to my employment offer letter.

 

/s/ John J. Giamatteo

     

January 13, 2010

John J. Giamatteo       Date

 